FILED
                            NOT FOR PUBLICATION                              APR 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30155

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00086-SEH

  v.
                                                 MEMORANDUM *
BILLY JOE CURTIS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Billy Joe Curtis appeals from his guilty-plea conviction and 57-month

sentence for being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1), and possession of a stolen firearm, in violation of 18 U.S.C. § 922(j).




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pursuant to Anders v. California, 386 U.S. 738 (1967), Curtis’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. Curtis has filed a pro se supplemental brief. No answering

brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief as to Curtis’s conviction.

Curtis waived his right to appeal his sentence. We accordingly dismiss the appeal

of the sentence in light of the valid appeal waiver. See United States v. Nguyen,

235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    10-30155